Exhibit 10.16

BROWN & BROWN, INC.

PERFORMANCE-BASED STOCK GRANT AGREEMENT

(Senior Leader)

This Stock Grant Agreement (the “Agreement”), effective as of _________, 2011,
is made by and between Brown & Brown, Inc., a Florida corporation (together with
its subsidiaries, the “Company”), and ___________________, one of the Senior
Leaders of the Company, hereinafter referred to as the “Grantee” or “you.”

WHEREAS, the Company wishes to grant shares of the Company’s common stock to the
Grantee in the form of a stock grant under the Company’s 2010 Stock Incentive
Plan (the “Plan”), and subject to certain conditions established by the
Compensation Committee of the Company’s Board of Directors (the “Committee”);

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:

ARTICLE I

GRANT OF STOCK

Section 1.1 – Grant of Stock

In consideration of service to the Company and for good and valuable
consideration, the Company grants to the Grantee _________ shares of the
Company’s common stock (the “Performance Shares”) and additionally grants to the
Grantee __________ shares of the Company’s common stock (the “Additional
Shares”), all in accordance with, and subject to, the terms and conditions of
the Plan, and subject to the conditions described below. The Grantee’s rights
with respect to the Performance Shares shall be governed by the terms of the
Plan.

Section 1.2 – Adjustments in Number of Shares

In the event that the shares of the Company’s common stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split, stock dividend or combination of shares, the
number and kind of Performance Shares and Additional Shares shall be equitably
adjusted to reflect such changes. Any such adjustment made by the Company’s
Board of Directors or the Committee shall be final and binding upon the Grantee,
the Company, their respective heirs, administrators, personal representatives,
successors, assigns, and all other interested persons.

ARTICLE II

VESTING OF SHARES

Section 2.1 – General



--------------------------------------------------------------------------------

For purposes of vesting, the Performance Shares shall be divided into two
categories, each consisting of fifty percent (50%) of the Performance Shares
(“Vesting Category 1” and “Vesting Category 2”).

Section 2.2 – Conditions of Vesting

Except as may be otherwise provided in Section 2.2 of this Agreement, the
vesting of your rights and interest in the Performance Shares, and the effect of
termination of your employment or service with the Company, cessation of service
as a Senior Leader or attainment of age 64 prior to the date on which the
Performance Shares become fully vested and nonforfeitable or are forfeited,
shall be determined in accordance with this Section 2.2.

(a) EPS Condition. It shall be a condition to the vesting of the Performance
Shares in Vesting Category 1 and Vesting Category 2 that the Compound Annual
Growth Rate (“CAGR”) of the Company’s earnings per share (as defined below)
during the five-year period beginning on January 1, 2011, and ending on
December 31, 2015 (“EPS Performance Period”) equal at least seven and one-half
percent (7.5%) (the “EPS Condition”). The CAGR of the Company’s earnings per
share for the EPS Performance Period shall be determined by comparison of the
earnings per share for the Company’s fiscal year ending December 31, 2010, that
is, $1.12 per share, to the sum of the earnings per share for the Company’s
fiscal years ending December 31, 2011, 2012, 2013, 2014 and 2015, which must
equal or exceed $6.99 per share in order for the EPS Condition to be satisfied,
as illustrated by the schedule (the “Senior Leader EPS Condition Schedule”)
attached hereto. For purposes of this Agreement, the Company’s earnings per
share shall be calculated in accordance with generally accepted accounting
principles recognized in the United States of America (“GAAP”), except that such
calculation shall be (i) without regard to the impact of the line item in the
Company’s income statement filed as part of the Company’s Annual Report on Form
10-K relating to earn-out payments associated with acquisitions captioned
“Change in estimated acquisition earnout payables,” required by Accounting
Standards Codification Topic 805 - Business Combinations, or any comparable or
equivalent amount reported in future filings pursuant to future accounting rule
requirements, and (ii) subject to adjustment for such items (for example,
extraordinary, nonrecurring items) as, in the sole and absolute discretion of
the Committee, are determined to be appropriately disregarded for all grantees
whose agreements include an EPS Condition. Any such adjustment made by the
Committee shall be final and binding upon the Grantee, the Company, their
respective heirs, administrators, personal representatives, successors, assigns,
and all other interested persons. If the EPS Condition is satisfied, one hundred
percent (100%) of the Performance Shares shall be awarded upon written
certification by the Committee of the satisfaction of the EPS Condition, subject
to the provisions of Section 2.2(c) (“Employment Conditions”), below. If the EPS
Condition is not satisfied, then one hundred percent (100%) of the Performance
Shares shall be forfeited.

(b) Additional Shares in the Event of Superior Earnings Per Share. If the CAGR
of the Company’s earnings per share, determined in accordance with section
2.2(a), above, for the EPS Performance Period exceeds ten percent (10%) (the
“Additional EPS Condition”), the Additional Shares identified in Section 1.1 of
this Agreement shall be awarded upon written



--------------------------------------------------------------------------------

certification by the Committee of the earnings per share performance results,
subject to the requirements of Section 2.2(c) (“Employment Conditions”), below.
In order for this increase to occur, the sum of the earnings per share for the
Company’s fiscal years ending December 31, 2011, 2012, 2013, 2014, and 2015 must
equal or exceed $7.52. The additional shares attributable to such increase (the
“Additional Shares”) shall be included in Vesting Category 2.

(c) Employment Conditions. In the event that you cease to serve as a Senior
Leader of the Company for any reason prior to the end of the EPS Performance
Period, your interest in the Vesting Category 1 Performance Shares will be
forfeited. In the event that you continue to serve as a Senior Leader of the
Company at the end of the EPS Performance Period, your interest in any
Performance Shares that are awarded in accordance with Section 2.2(a) (the
“Awarded Performance Shares”) or (b) (the “Awarded Additional Shares”) of this
Agreement will become fully vested and nonforfeitable in accordance with the
following:

(i) Awarded Performance Shares in Vesting Category 1. With respect to the
Awarded Performance Shares in Vesting Category 1, your interest will become
vested and nonforfeitable in three (3) equal installments, on January 1 of 2017,
2018 and 2019, respectively, provided that the EPS Condition and any other
conditions described in this Section 2.2 have been satisfied and provided, in
each instance, that you have been continuously employed by the Company from the
effective date of this Agreement until December 31 of the calendar year ending
immediately prior to each such date.

If your employment terminates for any reason before one of the vesting dates
specified in this Section 2.2(c)(i), your interest in the unvested Awarded
Performance Shares in Vesting Category 1 will be forfeited unless (1) your
employment with the Company terminates as a result of your death or disability,
as defined in the Plan, (2) you have attained the age of 64, or (3) the
Committee, in its sole and absolute discretion, waives the conditions of the
grant of the Vesting Category 1 Performance Shares.

In the event that you attain age 64 before one of the vesting dates specified in
this Section 2.2(c)(i), and the EPS Condition is satisfied, the unvested Awarded
Performance Shares in Vesting Category 1 will vest in the later of (A) 2016 (the
year in which the EPS Condition is satisfied) or (B) the year in which you
attain age 64, in such proportion as the number of years since January 1, 2011
bears to the number “8,” and will continue to vest in the proportion of 1/8 each
year thereafter until the eighth year is reached, so long as you continue to be
employed by the Company. For example, if you attain age 64 six years after
January 1, 2011, and the EPS Condition has been satisfied, 6/8 of the unvested
Awarded Performance Shares in Vesting Category 1 will vest in the year in which
you attain age 64, and thereafter, 1/8 of such Awarded Performance Shares will
vest each year for the next two years, so long as you continue to be employed by
the Company. As a second example, if you are age 66 as of January 1, 2016, and
the EPS Condition is satisfied, 5/8 of the Awarded Performance Shares in Vesting
Category 1 will vest in 2016 upon the anniversary date of this Agreement
following the award of the Vesting Category 1 Performance Shares, and
thereafter, 1/8 of such Awarded Performance Shares will vest on January 1 of
each year for the next three years, so long as you continue to be employed by
the Company.



--------------------------------------------------------------------------------

In the event that your employment with the Company terminates as a result of
your death or disability after the EPS Condition has been satisfied (the “EPS
Condition Satisfaction Date”), but before your interest in the Performance
Shares in Vesting Category 1 becomes fully vested and nonforfeitable or is
forfeited, the unvested Vesting Category 1 Awarded Performance Shares will vest
in the year in which such termination of your employment with the Company occurs
in such proportion as the number of years since January 1, 2011 bears to the
number eight (8).

(ii) Awarded Performance Shares in Vesting Category 2 and Awarded Additional
Shares. With respect to the Awarded Performance Shares in Vesting Category 2 and
the Awarded Additional Shares, if any, your interest will become vested and
nonforfeitable on January 1, 2021, provided that you have been continuously
employed by the Company since the effective date of this Agreement, and provided
that the EPS Condition and any other conditions described in Section 2.2(a) and,
if applicable, Section 2.2(b) of this Agreement have been satisfied. If your
employment terminates for any reason before December 31, 2020, your interest in
the Vesting Category 2 Awarded Performance Shares and the Awarded Additional
Shares will be forfeited unless (1) you have attained the age of 64, (2) your
employment with the Company terminates as a result of your death or disability,
as defined in the Plan, or (3) the Committee, in its sole and absolute
discretion, waives the conditions of the grant of the Vesting Category 2 Awarded
Performance Shares and the Awarded Additional Shares.

In the event that you attain age 64 before January 1, 2021, and the EPS
Condition and, if applicable, the Additional EPS Condition are satisfied, the
Awarded Performance Shares in Vesting Category 2 and the Awarded Additional
Shares will vest, in the later of (A) 2016 (the year in which the EPS Condition
and Additional EPS Condition are satisfied) or (B) the year in which you attain
age 64, in such proportion as the number of years since January 1, 2011 bears to
the number “10,” and will continue to vest in the proportion of 1/10 each year
thereafter until the tenth year is reached, so long as you continue to be
employed by the Company. For example, if you attain age 64 eight years after
January 1, 2011, and the EPS Condition has been satisfied, 8/10 of the Awarded
Performance Shares in Vesting Category 2 and the Awarded Additional Shares will
vest in the year in which you attain age 64, and thereafter, 1/10 of such
Awarded Performance Shares will vest each year for the next two years, so long
as you continue to be employed by the Company. As a second example, if you are
age 66 as of January 1, 2016, and the EPS Condition is satisfied, 5/10 of the
Awarded Performance Shares in Vesting Category 2 and the Awarded Additional
Shares will vest in 2016 upon the award of the Vesting Category 2 Performance
Shares and the Additional Shares, and thereafter, 1/10 of such Awarded
Performance Shares will vest on the anniversary of the effective date of this
Agreement each year for the next five years, so long as you continue to be
employed by the Company.

In the event that your employment with the Company terminates as a result of
your death or disability after the EPS Condition Satisfaction Date, but before
your interest in the Awarded Performance Shares in Vesting Category 2 and, if
applicable, the Awarded Additional Shares, becomes fully vested and
nonforfeitable or is forfeited, the Awarded Performance Shares in Vesting
Category 2 and the Awarded Additional Shares will vest in the year in which you
die



--------------------------------------------------------------------------------

or become disabled in such proportion as the number of years since January 1,
2011 bears to the number “10.”

(d) Issuance of Stock Certificates. A certificate representing the vested
Performance Shares and Additional Shares will be transferred to you as soon as
practicable after satisfaction of all applicable conditions set forth in
Sections 2.2(a), (b), and (c) of this Agreement, subject to the provisions of
Section 3.3 (“Withholding”).

(e) Dividend Rights. If a cash dividend is declared on shares of the Company’s
common stock after the EPS Condition Satisfaction Date, but before your interest
in the Performance Shares and, if applicable, the Additional Shares becomes
fully vested and nonforfeitable or is forfeited, the Company will pay the cash
dividend directly to you with respect to the Awarded Performance Shares and the
Awarded Additional Shares. If a stock dividend is declared after the EPS
Condition Satisfaction Date, but before your interest in the Awarded Performance
Shares and the Awarded Additional Shares becomes fully vested and nonforfeitable
or is forfeited, the stock dividend will be treated as part of the grant of that
portion of the related Awarded Performance Shares and Awarded Additional Shares,
and your interest in such stock dividend will become nonforfeitable or be
forfeited at the same time as the Awarded Performance Shares and the Awarded
Additional Shares with respect to which the stock dividend was paid become
nonforfeitable or is forfeited. The disposition of each other form of dividend
that may be declared after the EPS Condition Satisfaction Date, but before your
interest in the Awarded Performance Shares and Awarded Additional Shares becomes
fully vested and nonforfeitable or is forfeited will be made in accordance with
such rules as the Committee may adopt with respect to such dividend.

(f) Voting Rights. You will be allowed to exercise voting rights with respect to
Awarded Performance Shares and Awarded Additional Shares even though your
interest in such Awarded Performance Shares and Awarded Additional Shares has
not yet become fully vested and nonforfeitable.

Section 2.3 – Termination After Transfer of Control

If the Grantee’s employment or service with the Company terminates by reason of
Termination After Transfer of Control (as defined below), the Performance Shares
and Additional Shares shall be deemed to have vested one hundred percent
(100%) as of the date of such Termination After Transfer of Control.

“Termination After Transfer of Control” shall mean either of the following
events occurring after a Transfer of Control:

(i) termination by the Company of the Grantee’s employment or service with
Company, within twelve (12) months following a Transfer of Control, for any
reason other than Termination for Cause (as defined below); or



--------------------------------------------------------------------------------

(ii) upon Grantee’s Constructive Termination (as defined below), the Grantee’s
resignation from employment or service with the Company within twelve
(12) months following the Transfer of Control.

Notwithstanding any provision herein to the contrary, Termination After Transfer
of Control shall not include any termination of the Grantee’s employment or
service with the Company which: (i) is a Termination for Cause (as defined
below); (ii) is a result of the Grantee’s death or Disability; (iii) is a result
of the Grantee’s voluntary termination of employment or service other than upon
Constructive Termination (as defined below); or (iv) occurs prior to the
effectiveness of a Transfer of Control.

“Termination for Cause” shall mean termination by the Company of the Grantee’s
employment or service with the Company for any of the following reasons:
(i) theft, dishonesty, or falsification of any employment or Company records;
(ii) improper use or disclosure of the Company’s confidential or proprietary
information; (iii) the Grantee’s failure or inability to perform any reasonable
assigned duties after written notice from the Company of, and a reasonable
opportunity to cure, such continued failure or inability; (iv) any material
breach by the Grantee of any employment agreement between the Grantee and
Company, which breach is not cured pursuant to the terms of such agreement; or
(v) the Grantee’s conviction of any criminal act which, in the Company’s sole
discretion, impairs Grantee’s ability to perform his or her duties with Company.
Termination for Cause pursuant to the foregoing shall be determined in the sole
but reasonably exercised discretion of the Company.

“Constructive Termination” shall mean any one or more of the following:

(i) without the Grantee’s express written consent, the assignment to the Grantee
of any duties, or any limitation of the Grantee’s responsibilities,
substantially inconsistent with the Grantee’s positions, duties,
responsibilities and status with the Company immediately prior to the date of a
Transfer of Control;

(ii) without the Grantee’s express written consent, the relocation of the
principal place of the Grantee’s employment to a location that is more than
fifty (50) miles from the Grantee’s principal place of employment immediately
prior to the date of a Transfer of Control, or the imposition of travel
requirements substantially more demanding of the Grantee than such travel
requirements existing immediately prior to the date of a Transfer of Control;

(iii) any failure by the Company to pay, or any material reduction by the
Company of, (A) the Grantee’s base salary in effect immediately prior to the
date of the Transfer of Control (unless reductions comparable in amount an
duration are concurrently made for all other employees of the Company with
responsibilities, organizational level and title comparable to the Grantee’s),
or (B) the Grantee’s bonus compensation, if any, in effect immediately prior to
the date of the Transfer of Control (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Grantee); or

(iv) any failure by the Company to (A) continue to provide the Grantee with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any



--------------------------------------------------------------------------------

employee group which customarily includes a person holding the employment
position or a comparable position with Company then held by the Grantee, in any
benefit or compensation plans and programs, including, but not limited to, the
Company’s life, disability, health, dental, medial, savings, profit sharing,
stock purchase and retirement plans, if any, in which the Grantee was
participating immediately prior to the date of the Transfer of Control, or their
equivalent, or (B) provide the Grantee with all other fringe benefits (or their
equivalent) from time to time in effect for the benefit of any employee group
which customarily includes a person holding the employment position or a
comparable position with the Company then held by the Grantee.

ARTICLE III

MISCELLANEOUS

Section 3.1 – Administration

The Committee shall have the power to interpret this Agreement and to adopt such
rules for the administration, interpretation and application of the Agreement as
are consistent with the Plan and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Grantee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement or any similar agreement to which the Company is a party.

Section 3.2 – Grants Not Transferable

Neither the Performance Shares, the Additional Shares, nor any interest or right
therein or part thereof shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition is voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 3.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

Section 3.3 – Withholding

The Grantee shall pay all applicable federal and state income and employment
taxes which the Company is required to withhold at any time with respect to the
Performance Shares and the Additional Shares. Such payment shall be made in
full, at the Grantee’s election, in cash, or by check, or by the Grantee’s
instruction and authorization to the Company to deduct from the number of vested
Performance Shares otherwise deliverable upon vesting and nonforfeitability of
any portion of the Performance Shares or Additional Shares the smallest number
of whole shares which, when multiplied by the fair market value of a share of
the Company’s common stock on the vesting date, is sufficient to satisfy the
amount of such tax withholding requirement.

Section 3.4 – Notices



--------------------------------------------------------------------------------

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Grantee shall be addressed to the address given beneath the Grantee’s
signature below. By a notice given pursuant to this Section 3.4, either party
may hereafter designate a different address for notices to be given to such
party. Any notice required to be given to the Grantee shall, if the Grantee is
then deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section. Any notice shall have been deemed duly given
when enclosed in a properly sealed envelope addressed as aforesaid, deposited
(with postage prepaid) in a United States postal receptacle.

Section 3.5 – Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 3.6 – Disposition

Upon receipt of any of the Performance Shares and, if applicable, the Additional
Shares as a result of the satisfaction of all conditions to the Grant, the
Grantee shall, if requested by the Company in order to assure compliance with
applicable law, hold such Performance Shares and Additional Shares for
investment and not with the view toward resale or distribution to the public
and, if so requested by the Company, shall deliver to the Company a written
statement signed by the Grantee and satisfactory to the Company to that effect.
In such instance, the Grantee shall give prompt notice to the Company of any
disposition or other transfer of any Performance Shares acquired under this
Agreement. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by the Grantee in such disposition or other
transfer.

Section 3.7 – Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one agreement.

Section 3.8 – Severability

If any provision, or any part thereof, of this Agreement should be held by any
court to be illegal, invalid or unenforceable, either in whole or in part, such
illegality, invalidity or unenforceability shall not affect the legality,
validity or enforceability of the remaining provisions, or any part thereof, all
of which shall remain in full and effect.

Section 3.9 – Entire Agreement; Amendments

This Agreement (including any documents or instruments referred to herein)
constitutes the entire agreement regarding the Performance Shares and the
Additional Shares between the parties and supersedes all prior agreements, and
understandings, both written and oral, between



--------------------------------------------------------------------------------

the parties with respect to the subject matter hereof. This Agreement may not be
amended except by a written instrument signed on behalf of all of the parties
hereto.

Section 3.10 – Governing Law

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida, without regard to choice of law
principles.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the date first written above.

 

BROWN & BROWN, INC. By:       Cory T. Walker   Senior Vice President and Chief
Financial Officer

 

GRANTEE   